Citation Nr: 0524452	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-26 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to service-connected low back 
disability.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disorder, to include degenerative disc disease.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
September 1 to October 12, 1999.  The matter of the rating 
for the low back disability is before the Board Veterans' 
Appeals (Board) on appeal from a June 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which continued a 10 percent rating that had 
been assigned for the disorder.  An August 2003 rating 
decision increased the rating for the low back disability to 
20 percent, effective from the date of claim.  The veteran 
has not expressed satisfaction with the 20 percent rating, 
and the matter remains on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993).  The appeal is also from an April 2003 rating 
decision which denied secondary service connection for a 
psychiatric disability (specifically, depression).  In June 
2005 the case was remanded to afford the veteran's 
representative the opportunity to present argument on her 
behalf.  

The matter of entitlement to secondary service connection for 
psychiatric disability is being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the veteran if any action on her part is required.


FINDINGS OF FACT

The veteran's service-connected lumbar spine disability is 
manifested by impairment no greater than clinical findings of 
moderate limitation of lumbar motion; severe limitation of 
lumbar spine motion is not shown; severe intervertebral disc 
syndrome or intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months is not shown; 
neurologic symptoms warranting a separate rating are not 
shown; forward flexion of the thoracolumbar spine is not 
limited to 30 degrees or less; and the spine is not 
ankylosed.  



CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the 
veteran's lumbar spine disability.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
(Codes) 5292 (effective prior to September 26, 2003), 5293 
(effective prior to, and from, September 23, 2002), 5242, 
5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Concerning the secondary service connection claim a March 
2003 letter (prior to the initial, April 2003, rating 
decision in the matter) advised the appellant what was 
necessary to establish the claim, what evidence VA would 
secure and what evidence she was responsible for obtaining.  
While the letter did not ask verbatim that the appellant 
provide everything in her possession pertinent to her claim, 
it did ask her to submit evidence that would support the 
factors necessary to establish the claim, and this was 
essentially equivalent to asking her to submit everything 
pertinent.  Any deficiency in notice content was cured by 
issuance of the statement of the case (SOC) in June 2003 
(which includes the full text of the VCAA notice provisions, 
including that VA must notify the claimant to provide any 
pertinent evidence in her possession) and the April and 
August 2004 supplemental SOCs (SSOCs) which advised the 
appellant of the updated status of her appeal.  She has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by the timing of any notice content.

As to the increased rating claim, the initial notice to the 
veteran (in an April 2002 letter) was deficient because it 
addressed service connection (which had already been 
established) and not an increased rating.  However, after the 
RO increased the rating to 20 percent, the RO issued an 
August 2003 SOC which satisfied VCAA notice content 
requirements.  An October 2003 notice letter also advised the 
veteran as to what was necessary to establish entitlement to 
an increased evaluation.  A March 2004 SSOC advised her of 
revisions in regulations governing ratings of spine 
disabilities; and the March and an August 2004 SSOCs advised 
her of the current posture of her claim.  She is not 
prejudiced by any notice timing deficiency as she has had 
ample opportunity to respond and supplement the record.  

Regarding the "duty to assist," as to the increased rating 
claim, the RO has obtained VA and private treatment records.  
The veteran has been afforded VA examinations, most recently 
July 2003 (with claims file review and addendum in January 
2004).  Because the claims file was not available to the 
examiner in July 2003, the Board considered whether another 
examination was indicated.  Because the examiner provided a 
January 2004 addendum based on review of the claims file and 
the July 2003 examination findings, the Board finds that the 
defect of the unavailability of the claims file on July 2003 
examination was "cured".  The veteran has been notified of 
recent regulatory changes to the criteria for rating 
disabilities of the spine.  She has not identified any 
pertinent records outstanding.  In fact, she advised in 
September 2004 "I have no additional evidence to furnish."  
VA's duties to assist, including those mandated by the VCAA, 
are met.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Factual Background

Service medical records note that the veteran had back 
complaints in service.  A May 2001 rating decision granted 
service connection for residuals of a lumbar spine injury, 
rated 10 percent.  The veteran's claim for an increased 
rating was received in February 2002.

On May 2001 VA orthopedic examination no focal back 
tenderness was elicited on examination.  Forward flexion was 
to 45 degrees, extension was to 15 degrees, and the veteran 
could "twist" 45 degrees.  Straight leg raising was 
negative bilaterally.  Extremities and motor sensory 
examination was normal.  Deep tendon reflexes were normal.  
Lumbar spine X-rays were normal.  The diagnosis was healed 
acute L5 unilateral spondylolosis.  

On July 2003 VA orthopedic examination the veteran complained 
of low back pain since 1999; she denied flare-ups.  
Examination showed the spine to be symmetrical.  Range of 
motion revealed 50 degrees of flexion, 25 degrees of 
extension, and 20 degrees of bilateral lateral flexion.  The 
spine was painful with lateral flexion.  No additional 
limitation was noted with repetitive use.  There were no 
radicular symptoms.  The diagnosis was moderate disc bulge of 
L5-S1 without spinal stenosis.  The examiner noted that an 
April 2003 MRI [magnetic resonance imaging] report was 
reviewed, but that the veteran's claims file was not 
available for review.  

In January 2004 the July 2003 VA examiner reviewed the 
veteran's claims file and the July 2003 examination report 
and provided an addendum to the report of the July 2003 
examination indicating that recent X-ray findings showed 
moderate degenerative disc disease of L5-S1 without spinal 
stenosis.  



Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The criteria for rating disc disease and disabilities of the 
spine, generally were revised while the appeal was pending 
(effective September 23, 2002 and September 26, 2003, 
respectively).   From their effective dates, the veteran is 
entitled to a rating under the revised criteria..

38 C.F.R. § 4.71a, Code 5293 (in effect prior to September 
23, 2002) provided a 10 percent rating for mild 
intervertebral disc syndrome, and a 20 percent rating for 
moderate intervertebral disc syndrome, with recurring 
attacks.  A 40 percent rating required severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent rating required pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy (that is, with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseases disc) and little intermittent 
relief.

The criteria in effect prior to September 26, 2003 included 
Code 5292 for ratings based on limitation of lumbar spine 
motion).  A 10 percent rating is warranted when limitation is 
slight, a 20 percent rating when limitation is moderate and a 
40 percent rating when limitation is severe.  

Code 5293 was revised effective September 23, 2002.  The 
revised Code 5293 provides that intervertebral disc syndrome 
should be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher rating.  The revised Code 5293 provides 
that:  an evaluation of 10 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; an evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months; 
an evaluation of 40 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months; and an evaluation of 60 percent requires 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

Note (1) to revised Code 5293 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note (2) provides:  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  

The criteria for rating disabilities of the spine, were again 
revised effective September 26, 2003.  The revised criteria 
effective September 26, 2003 include Code 5243, which 
provides that intervertebral disc syndrome is evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine the disability is evaluated with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A 20 percent rating requires 
thoracolumbar spine forward flexion greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating requires unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating requires 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a.  For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
normal extension is zero to 30 degrees, normal left and right 
lateral flexion are zero to 30 degrees, and normal left and 
right lateral rotation are zero to 30 degrees.  Note 2. 
following the General Rating Formula.

Although higher ratings are provided under Codes 5242 (from 
September 26, 2003), and 5286 and 5289 (prior to September 
26, 2003) based on ankylosis of the spine, here ankylosis is 
not shown.  Ankylosis is the immobility and consolidation of 
a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

VA examinations in May 2001 and July 2003 showed no more than 
moderate limitation of lumbar spine motion.  Consequently, 
the next higher, 40 percent, rating under Code 5292 is not 
warranted.  

Considering the rating of the disability as disc disease, 
under Code 5293 (prior to the September 2002 revision), 
severe intervertebral disc disease is not reflected in either 
the May 2001 examination report or in the July 2003 
examination report.  Notably, on the latter occasion the 
veteran denied flare-ups, which would be inconsistent of a 
finding that the disability is manifested by recurring 
attacks with intermittent relief.

From September 2002, the disability may be rated based on 
incapacitating episodes (under the revised Code 5293, then 
from September 26, 2003 under Code 5243).  However, 
incapacitating episodes are not reflected by the record 
(again, the veteran has specifically denied flare-ups).  
Hence, there is no basis for rating based on incapacitating 
episodes.  The evidence does not show neurological symptoms 
which may be separately rated (and combined with the rating 
for orthopedic disability).  Notably, no radicular symptoms 
were noted, and sensory examination and reflexes were 
reported as normal. 

From September 26, 2003, the disability may also be rated 
under the General Formula for rating injuries/diseases of the 
spine.  However, the next higher rating would require 
limitation of flexion to 30 degrees or less (with or without 
pain) or ankylosis.  Here, flexion has been reported as to 45 
or 50 degrees, and (as noted) ankylosis is neither shown nor 
alleged.  

The clinical findings reported do not warrant an increased 
rating under any applicable criteria.  The preponderance of 
the evidence is against the claim.  Hence, it must be denied.



ORDER

A rating in excess of 20 percent for the veteran's service 
connected low back disability is denied.


                                                           
REMAND

There is a conflict in the medical evidence pertaining to the 
veteran's claim seeking secondary service connection for a 
psychiatric disability.  In a statement dated in April 2004, 
a private treating physician opined that the veteran has 
depression secondary to her service connected low back 
disability.  In June 2004 a VA psychologist opined that she 
could not establish that "depression currently exists that 
is a direct result of the veteran's back injury without 
resorting to mere speculation".  The psychologist also 
indicated that there is no physiological link between low 
back disability and depression.  While the April 2004 opining 
physician did not explain the rationale for the opinion 
given, a medical doctor, by virtue of training, presumably 
has greater expertise in matters of medical causality.  
Further development in this matter is necessary.  

Accordingly, the claim seeking secondary service connection 
for a psychiatric disability is remanded for the following:

1.	The RO should arrange for the veteran to 
be examined
by a psychiatrist to determine the nature 
and likely of 
her current psychiatric disability.  Her 
claims folder must be reviewed by the 
examining psychiatrist.  The examiner 
should note the April 2004 and June 2005 
opinions in the record and should provide 
opinions as to the following:  a.) What is 
the correct diagnosis for the veteran's 
current psychiatric disability?  b.) Is it 
at least as likely as not (50 percent or 
better probability) that the psychiatric 
disability was caused or aggravated by the 
veteran's service connected low back 
disability.  The psychiatrist must explain 
the rationale for the opinions given.  

2.	The RO should then readjudicate the 
claim.  If it remains
denied, the RO should issue an appropriate 
supplemental 
statement of the case and give the veteran 
and her representative the opportunity to 
respond.  The case should then be returned 
to the Board for further review.

The veteran has the right to submit additional evidence or 
argument on the claim that is remanded.  Expeditious 
treatment is required for cases remanded by the Board for 
further development.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


